Citation Nr: 0818951	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits, as well as death pension, and 
accrued benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1952 and from March 1954 to august 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in February 2008.  A copy of the 
transcript of that hearing is of record.  Additional evidence 
received at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2007); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDING OF FACT

The appellant's March 1954 marriage to the veteran was 
terminated by divorce in June 1996, with knowledge of both 
parties, and there was no subsequent remarriage between the 
parties.  




CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.54 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In letters dated in October 
2005, prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the claim, and of hers and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She was also told to provide any relevant evidence 
in her possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Although she was not 
provided with information regarding ratings and effective 
dates, as there are no ratings or effective dates to be 
assigned, the failure to provide notice of these two elements 
prior to the initial adjudication is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that there was no prejudicial error in the 
notice error in this case.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, the Board finds that the duty to 
notify has been satisfied.



The Board concludes that the duty to assist has also been 
satisfied.  In this regard, the issue in this case is whether 
the appellant meets the requirements of a surviving spouse.  
The appellant testified at a Board hearing, and provided 
evidence of marriage and divorce, as requested, and there is 
no potentially relevant information in the possession of the 
federal government, as to this matter.  Thus, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Status as Surviving Spouse

DIC benefits may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A. § 
1102, 1310 (West 2002 & Supp. 2007).  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b) (2007).

For VA purposes, "marriage" means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

The appellant claims VA DIC benefits as the surviving spouse 
of the veteran, who died in November 2002.  She contends that 
she was married to the veteran for 42 years prior to divorce 
and that the divorce was procured at his instigation.  She 
states that he filed for divorce due to his delusions and 
paranoia that developed following his liver transplant.  She 
asserts that he was not of sound mind when the marriage 
ended.  She has provided numerous statements attesting to the 
fact that the divorce was not her fault.  

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.50 (2007).  A spouse of a veteran is a person whose 
marriage to the veteran is valid according to the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.1(j) (2007).

In this case, the evidence reflects that the veteran and the 
appellant were married in May 1954 and were divorced in July 
1996, prior to his death in November 2002.  The veteran was 
seen in September 2002 at a VA facility.  It was noted that 
he had undergone a liver transplant in 1990.  He had a long 
history of pancytopenia attributed to the transplant and 
splenomegaly.  VA records show that he his terminal hospital 
stay began on October 23, 2002, when he was admitted for his 
pancytopenia and nights sweats.  On that date, he underwent 
an elective splenectomy, but subsequently suffered 
substantial bleeding.  He was resuscitated and left intubated 
with the anticipation that he would have high volume of fluid 
shifts postoperatively and that this could compromise his 
ventilation.  He then suffered a mild myocardial infarction.  
His pulmonary status deteriorated, and he was never weaned 
from the ventilator after surgery.  After a prolonged 
intensive care course, his family decided to withdraw the 
ventilatory support.  There were no signs of recovery, and he 
died on November 10, 2002.  

The veteran's certificate of death reflects that he died of 
pneumonia.  Other significant conditions contributing to 
death but not resulting in the underlying cause were 
hepatitis C, status post liver transplant with 
immunosuppression, and myocardial infarction.  As noted 
above, the appellant contends that he was not of sound mind 
at the time of the divorce due to delusions and paranoia that 
resulted from service-connected liver problems.  

The record includes private treatment records showing that 
the appellant received psychiatric treatment in the mid 1990s 
(at the time of the divorce from the veteran).  The record 
includes correspondence from various attorneys dated in the 
mid 1990s attesting to the fact that this was a "bitter" 
divorce that included allegations on both sides.  Her 
attorney noted that the independent evidence corroborated the 
appellant's statements and not the veteran's version of 
events.  In one letter, her attorney requested that the 
veteran be ordered to refrain from verbally attacking or 
abuse of the appellant.  

The evidence of record includes bank statements to show that 
the veteran withdrew the balance of a joint checking account 
prior to desertion and the filing for divorce.  Also of 
record are legal papers showing that he subsequently filed 
for divorce, and that she agreed to such.  These records 
reflect allegations from both parties.  The 
veteran was ordered to divide the funds.  It was specifically 
noted that the two no longer cohabitated.  

Also of record is a statement from August 2007 by a neighbor.  
She alleged that the veteran and appellant appeared to be a 
normal couple and were good neighbors.  She recalled that the 
veteran said on one occasions that he was leaving his spouse 
and that she recommended counseling.  In another August 2007 
letter, the veteran's pastor stated that the veteran was a 
friend and parishioner who got a divorce to move to a safer 
environment.  

Clearly, the veteran believes that in view of their over 40 
year marriage and the veteran's alleged unsound mind at the 
time of the divorce resulting from his liver disorder, she 
should be considered to be his surviving spouse.  While the 
Board has a great deal of sympathy for the appellant's 
position, unfortunately, she and the veteran were divorced at 
the time of the veteran's death and, under the law, fault of 
the divorce is only an issue when the veteran and the 
surviving spouse were not living together at time of he 
veteran's death, but were still married.  In this case, this 
is not applicable as the veteran and appellant had been 
divorced for over 6 years at the time of his death.  

Moreover, as noted above, DIC benefits for a "surviving 
spouse" are only authorized if the claimant was the spouse 
of a veteran at the time of the veteran's death.  At the time 
of the veteran's death, they were divorced.  Payment of 
monetary benefits from the Federal Treasury must be 
authorized by statue, regardless of extenuating circumstances 
or claims of fairness.  See, e.g., Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 
110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 417 (1994).  In 
other words, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; indeed the benefits cannot be awarded, 
regardless of the circumstances.  Since the appellant was not 
married to the veteran at the time of his death, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule dos not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 1990).  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for VA DIC 
benefits, as well as death pension, and accrued benefits, is 
denied.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


